United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3688
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Simitrio Jaimes Aviles,                  *
                                         *    [UNPUBLISHED]
      Defendant - Appellant.             *
                                    ___________

                               Submitted: May 11, 2004
                                  Filed: August 16, 2004
                                   ___________

Before LOKEN, Chief Judge, BRIGHT and SMITH, Circuit Judges.
                              ___________

PER CURIAM.

       Simitrio Jaimes Aviles pleaded guilty to possession of methamphetamine with
intent to deliver after police discovered 31.8 kilograms of methamphetamine during
a consent search of his pickup truck stopped on I-80 near Council Bluffs, Iowa. The
sole issue on appeal is whether the district court1 erred in denying Aviles a mitigating
role adjustment under U.S.S.G. § 3B1.2. We affirm.




      1
       The HONORABLE RONALD E. LONGSTAFF, Chief Judge of the United
States District Court for the Southern District of Iowa.
      The plea agreement did not address Aviles’s role in the offense. At the initial
sentencing hearing, the government presented no evidence on the issue, noting that
Aviles was the only person charged with transporting the large quantity of
methamphetamine hidden in his vehicle. Defense counsel argued that Aviles was
only a courier and that § 3B1.2 does not preclude a minor role adjustment for a
defendant whose role in a drug trafficking offense “was limited to transporting . . .
drugs and who is accountable under § 1B1.3 only for the quantity of drugs the
defendant personally transported .” U.S.S.G. § 3B1.2, cmt. n.3(A), added by U.S.S.G.
App. C, amend. 635 (2001). Counsel for the government replied that Aviles had the
burden to prove he was only a courier. The court continued the hearing for one
month to permit Aviles to gather evidence establishing his alleged minor role.

       At the resumed hearing, Aviles presented evidence only by cross-examining
Steven Lamp, a DEA task force agent at the time he participated in interviewing
Aviles following his plea agreement. Lamp testified that Aviles told the interviewers
that he was asked by Jose Hernandez in California to drive the methamphetamine
across the country to deliver it to another person. Aviles would not provide more
information about Jose Hernandez or identify the intended recipient. When shown
a photograph of his nephew -- who was suspected of involvement in the drug
trafficking -- Aviles became nervous and refused to describe his relationship with his
nephew. Based on the interviews and his investigation, Lamp testified that he did not
know what role Aviles may have played beyond transporting this shipment. In his
experience, however, the heads of drug organizations only use people they trust to
transport large shipments, and trust is typically established by prior successful
deliveries. Aviles admitted making a trip to Chicago in a pickup truck the month
prior to his arrest. Based upon this limited evidence, the district court denied a minor
role reduction: “the fact he was a courier doesn’t mean that he necessarily equates
to being a minor role participant. And without more information regarding other
individuals involved, I simply cannot, and will not conclude that [Aviles] has
sustained his burden establishing a minor role.”

                                          -2-
       On appeal, Aviles argues that the district court misapplied § 3B1.2 by requiring
that he produce “more information regarding other individuals involved,” instead of
comparing his role as courier with the average participant in the type of offense in
which he was involved. We disagree. Aviles was not charged with a conspiracy
offense, so the existence of other participants is not inherent in the nature of the
offense. He refused to disclose to government investigators any information about
others who may have been involved in this shipment and then relied solely on the
inconclusive cross examination of investigator Lamp at the sentencing hearing. Thus,
Aviles failed to prove that his role was only that of a courier for other participants.
The district court’s analysis of the sentencing record is consistent with § 3B1.2 and
with many Eighth Circuit cases applying that guideline. See United States v. Santos-
Garcia, 313 F.3d 1073, 1081 (8th Cir. 2002); United States v. Alverez, 235 F.3d
1086, 1090 (8th Cir. 2000), cert. denied, 532 U.S. 1031 (2001); United States v.
Carrazco, 91 F.3d 65, 67 (8th Cir. 1996). Thus, the district court’s denial of a minor
role adjustment is not clear error.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-